FILED
                             NOT FOR PUBLICATION                            AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODOLFO VELASQUEZ,                                No. 11-17173

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01019-GEB-
                                                  JFM
  v.

CHASE HOME FINANCE LLC;                           MEMORANDUM *
FANNIE MAE,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Rodolfo Velasquez appeals pro se from the district court’s judgment

dismissing his action arising out of foreclosure proceedings as barred by the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Velasquez’s
request for oral argument is denied.
doctrine of res judicata. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Velasquez’s action as barred by the

doctrine of res judicata because Velasquez raised, or could have raised, these

claims in his prior action that involved the same defendants and was decided on the

merits. See id. (res judicata bars litigation in a subsequent action of “‘any claims

that were raised or could have been raised’ in a prior action” (emphasis and citation

omitted)).

      Velasquez’s pending loan modification applications do not render this case

moot because they do not resolve the parties’ dispute. See Leigh v. Salazar, 677
F.3d 892, 896 (9th Cir. 2012) (case is moot if events subsequent to the filing of the

case resolve the parties’ dispute).

      Velasquez’s requests for judicial notice are denied.

      AFFIRMED.




                                           2                                     11-17173